Case 1:16-cv-00232-PKC-JO Document 90-1 Filed 04/09/19 Page 1 of 5 PageID #: 987




                                       
                                       
                                       
                                       
                                       
                                       
                            (;+,%,7$




 
Case 1:16-cv-00232-PKC-JO Document 90-1 Filed 04/09/19 Page 2 of 5 PageID #: 988
Case 1:16-cv-00232-PKC-JO Document 90-1 Filed 04/09/19 Page 3 of 5 PageID #: 989
Case 1:16-cv-00232-PKC-JO Document 90-1 Filed 04/09/19 Page 4 of 5 PageID #: 990
Case 1:16-cv-00232-PKC-JO Document 90-1 Filed 04/09/19 Page 5 of 5 PageID #: 991
